DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Jun Li on 09/01/2022. Applicant agreed to file terminal disclaimer in related to U.S. Patent 11310087 to overcome double patenting issue. 

The following claims replace all claims previously presented:

1. A radio physical layer protocol data unit (PPDU) sending method, comprising:
obtaining a radio physical layer protocol data unit (PPDU), wherein the PPDU includes a high efficiency-signal field A (HE-SIG-A) and a high efficiency-signal field B (HE-SIG-B), and wherein the HE-SIG-A includes a field that indicates a quantity of OFDM symbols in the HE-SIG-B, wherein
a specific value of the field in the HE-SIG-A field indicates that the quantity of OFDM symbols in the HE-SIG-B field is greater than or equal to 16, and the quantity is determined by a field in the HE-SIG-B field; and 
sending the PPDU.


2. The method according to claim 1, wherein the field in the HE-SIG-A is B18-B21.

3. The method according to claim 1, wherein the specific value of the field in the HE-SIG-A field is 15.

4. The method according to claim 1, wherein other value of the field in the HE-SIG-A field is any one of 0 to 14, and the other value of the field in the HE-SIG-A field indicates the quantity of OFDM symbols in the HE-SIG-B field is equal to the other value plus 1.

5. The method according to claim 1, wherein 
the HE-SIG-A field further includes a B22; and at least one of the following occurs:
when a value of the B22 is 0, the field in the HE-SIG-A field indicates the quantity of OFDM symbols in the HE-SIG-B field, or 
when a value of the B22 is 1, the field in the HE-SIG-A field indicates a quantity of stations participating in multi-user multiple-input multiple-output transmission.

6. The method according to claim 1, the field in the HE-SIG-B is a common field in the HE-SIG-B.

7.  A radio physical layer protocol data unit (PPDU) receiving method, comprising:
receiving a radio physical layer protocol data unit (PPDU), wherein the PPDU includes a high efficiency-signal field A (HE-SIG-A) and a high efficiency-signal field B (HE-SIG-B), and wherein the HE-SIG-A includes a field that indicates a quantity of OFDM symbols in the HE-SIG-B, wherein
a specific value of the field in the HE-SIG-A field indicates that the quantity of OFDM symbols in the HE-SIG-B field is greater than or equal to 16, and the quantity is determined by a field in the HE-SIG-B field; and
determining, based on the received PPDU, the quantity of OFDM symbols in the HE-SIG-B or an end position of the HE-SIG-B field.

8. The method according to claim 7, wherein the field in the HE-SIG-A is B18-B21.

9. The method according to claim 7, wherein the specific value of the field in the HE-SIG-A field is 15.

10. The method according to claim 7, wherein other value of the field in the HE-SIG-A field is any one of 0 to 14, and the other value of the field in the HE-SIG-A field indicates the quantity of OFDM symbols in the HE-SIG-B field is equal to the other value plus 1.

11. The method according to claim 7, wherein 
the HE-SIG-A field further includes a B22; and at least one of the following occurs:
when a value of the B22 is 0, the field in the HE-SIG-A field indicates a quantity of OFDM symbols in the HE-SIG-B field, or 
when a value of the B22 is 1, the field in the HE-SIG-A field indicates a quantity of stations participating in multi-user multiple-input multiple-output transmission.

12. The method according to claim 7, the field in the HE-SIG-B is a common field in the HE-SIG-B.

13. A radio physical layer protocol data unit (PPDU) sending apparatus, comprising:
at least one processor; and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
obtain a PPDU, wherein the PPDU includes a high efficiency-signal field A (HE-SIG-A) and a high efficiency-signal field B (HE-SIG-B), and wherein the HE-SIG-A includes a field that indicates a quantity of OFDM symbols in the HE-SIG-B, wherein
a specific value of the field in the HE-SIG-A field indicates that the quantity of OFDM symbols in the HE-SIG-B field is greater than or equal to 16, and the quantity is determined by a field in the HE-SIG-B field; and 
send the PPDU.

14. The apparatus according to claim 13, wherein the field in the HE-SIG-A is B18-B21.

15. The apparatus according to claim 13, wherein the specific value of the field in the HE-SIG-A field is 15.

16. The apparatus according to claim 13, wherein other value of the field in the HE-SIG-A field is any one of 0 to 14, and the other value of the field in the HE-SIG-A field indicates the quantity of OFDM symbols in the HE-SIG-B field is equal to the other value plus 1.

17. The apparatus according to claim 13, wherein 
the HE-SIG-A field further includes a B22; and at least one of the following occurs:
when a value of the B22 is 0, the field in the HE-SIG-A field indicates the quantity of OFDM symbols in the HE-SIG-B field, or 
when a value of the B22 is 1, the field in the HE-SIG-A field indicates a quantity of stations participating in multi-user multiple-input multiple-output transmission.

18. The apparatus according to claim 13, the field in the HE-SIG-B is a common field in the HE-SIG-B.

19. A radio physical layer protocol data unit (PPDU) receiving apparatus, comprising:
at least one processor; and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: receive a radio physical layer protocol data unit (PPDU), wherein the PPDU includes a high efficiency-signal field A (HE-SIG-A) and a high efficiency-signal field B (HE-SIG-B), and wherein  the HE-SIG-A includes a field that indicates a quantity of OFDM symbols in the HE-SIG-B, wherein
a specific value of the field in the HE-SIG-A field indicates that the quantity of OFDM symbols in the HE-SIG-B field is greater than or equal to 16, and the quantity is determined by a field in the HE-SIG-B field; and
determining, based on the received PPDU, the quantity of OFDM symbols in the HE-SIG-B or an end position of the HE-SIG-B field.

20. The apparatus according to claim 19, wherein the field in the HE-SIG-A is B18-B21.

21. The apparatus according to claim 19, wherein the specific value of the field in the HE-SIG-A field is 15.

22. The apparatus according to claim 19, wherein other value of the field in the HE-SIG-A field is any one of 0 to 14, and the other value of the field in the HE-SIG-A field indicates the quantity of OFDM symbols in the HE-SIG-B field is equal to the other value plus 1.

23. The apparatus according to claim 19, wherein 
the HE-SIG-A field further includes a B22; and at least one of the following occurs:
when a value of the B22 is 0, the field in the HE-SIG-A field indicates a quantity of OFDM symbols in the HE-SIG-B field, or 
when a value of the B22 is 1, the field in the HE-SIG-A field indicates a quantity of stations participating in multi-user multiple-input multiple-output transmission.

24. The apparatus according to claim 19, the field in the HE-SIG-B is a common field in the HE-SIG-B.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: See below
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1.	The independent claims are allowed for the same reason of allowance as independent claims of U.S. patent 11310087. Applicant agreed to file terminal disclaimer in related to U.S. Patent 11310087 to overcome double patenting issue.

2.	Claims 1-24 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637